Citation Nr: 1715251	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for mechanical back pain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to September 1992.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued the disability rating of 20 percent for mechanical back pain.

In January 2011, the Board denied a disability rating in excess of 20 percent for mechanical back pain.  In so doing, the Board relied upon the findings and opinions resulting from VA examinations dated in July 2006 and March 2008.  The Board also determined that the evidence reasonably raised the issue of entitlement to a TDIU, and remanded the issue of a TDIU for further evidentiary development.  
Regarding the TDIU claim, the AOJ substantially complied with the Board's remand instructions by providing a January 2011 notice and assistance with respect to the TDIU claim, and adjudicating the issue in a February 2017 rating decision and February 2017 Supplemental Statement of the Case (SSOC).  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Concerning the Board's January 2011 decision denying a disability rating in excess of 20 percent for service-connected mechanical back pain, the Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a February 2012 Joint Motion for Partial Remand and Court Order, the July 2006 and March 2008 VA examinations were deemed inadequate for rating purposes.  Specifically, the parties to the Joint Motion agreed that, while both examiners observed that the Veteran experienced pain upon motion, neither examiner made a finding as to whether and at what point during range of motion testing the Veteran experienced any limitation of motion that was specifically attributable to pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Further, the parties to the Joint Motion agreed that neither examiner provided a clear opinion as to whether the Veteran's service-connected mechanical back pain was manifested by neurological symptoms and/or disorders.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2016).  In the February 2012 Order, the Court vacated the Board's January 2011 decision, and remanded it for action consistent with the terms of the Joint Motion.

In October 2012, the Board remanded the issue of a disability rating in excess of 20 percent for mechanical back pain.  The AOJ substantially complied with the Board's remand instructions by contacting the Veteran regarding additional treatment information and records in January 2013, providing an August 2014 notice regarding the VA examination and his responsibilities and consequences for failure to report, providing a February 2015 VA examination and addendum opinions, and readjudicating the issue in a February 2017 SSOC.  

The case has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected back disability is characterized as mechanical back pain only, and during the entirety of the appeal period, such disability had not   been manifested by forward flexion to 30 degrees or less, any incapacitating episodes as defined by VA regulation, favorable ankylosis of the entire thoracolumbar spine, or any separately ratable, related neurologic impairment.

2.  The non service-connected disc pathology, to include herniated nucleus pulposus and related neurologic impairment, and their effects are not related to the service connected mechanical back pain.

3.  The schedular criteria for a TDIU are not met, and the evidence of record does not show that the impairment caused by the Veteran's service-connected disabilities warrant referral for extraschedular consideration.





CONCLUSIONS OF LAW

1.  During the entirety of the appeal period, the criteria for an increased rating in excess of 20 percent for service-connected mechanical back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5237, 5243 (2016).

2.  The criteria for a TDIU, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, VA sent a letter to the Veteran in June 2006, which set out the type of evidence needed to substantiate his claim.  The information regarding the claim for increase that is required by Vazquez was provided in a July 2008 notice letter.  A notice letter with information regarding the TDIU claim was sent in January 2011.

The Board also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent several VA examinations during the appeal period in July 2006, March 2008, April 2012, and February 2015 with addendum opinions in April 2016 and September 2016.  As indicated, the July 2006 and March 2008 VA examinations were deemed inadequate for rating purposes.  The Board finds that the remaining VA examinations, taken as a whole, are adequate because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Increased Rating Claim for Mechanical Back Pain

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183 (1997).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran in this case asserts that his service-connected back disability has continued to deteriorate, and thus warrants a higher disability rating.

The Veteran's service-connected mechanical back pain is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasms, and tenderness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The General Rating Formula provides a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

The next-higher rating of 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is available for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2); see also Plate V.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating IVDS, a 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Turning now to the evidence of record, VA treatment records from March 2005 to May 2006 reflect assessments of herniated nucleus pulposis (HNP) and chronic low back pain, and complaints of worsening constant pain in the low back and numbness and tingling in both legs.  In June 2005, the Veteran had a lumbar myelogram with post myelogram CT scan with reconstruction due to spondylosis and back pain with left leg pain.  The impression was central herniations slightly asymmetric to the left at L5-S1 abutting and slightly displacing the left S1 nerve root, broad-based left paracentral protrusion also abutting and displacing the left-sided root at the L4-5 level, and mild broad-based bulge at the L2-3 level without canal compromise.  March 2006 x-rays of the lumbosacral spine revealed narrowing of the L5-S1 disc space, and magnetic resonance imaging (MRI) showed a large bulging disc at L5-S1 and a small bulging disc at L4-L5.  The impression was HNP at L4-5 and L5-S1.  In April 2006, the Veteran had percutaneous laser disk decompression (PLDD), after which he continued to report tenderness over the lumbar spine and paraspinal muscles.

A July 2006 VA examination report reflects that the Veteran reported that he was "totally bedridden" and had requested an increase in disability rating because he never experienced numbness before.  He was found to have severe guarding and pain with motion, tenderness, and moderate weakness, but not severe enough to be responsible for an abnormal gait or spinal contour.  The range of motion measurements were found to be inadequate by the Court because it did not clearly note whether and at what point the Veteran experienced any limitation of motion specifically attributable to pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  However, the examiner noted that there was no additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance, and that this reduced range of motion was normal for this individual.  The examiner explained that the Veteran was service-connected for mechanical back pain, which was unrelated to his non service connected HNP at L4-5 and L5-S1 status post-surgery.

VA treatment records further show that the Veteran was prescribed physical therapy for low back pain, post-op PLDD from July 2006 to August 2006, with no progress due to his pain level.  VA treatment records from January and September 2007 reflect impressions of recurrent HNP at L5-S1, new HNP at L2-3 on the right, and spinal stenosis at L2-3 with right radiculopathy.

A private October 2007 treatment record demonstrates that the Veteran had a decompression hemilaminectomy of the L2-3 on the right.

At a March 2008 VA examination, the Veteran noted a progression of pain in the lower back for approximately the prior three years.  He reported chronic low back pain and stiffness on a daily basis, aching pain with burning sensations in his lower back which tended to radiate into both buttocks as well as into his thighs, numbness and tingling with occasional burning sensations in both thighs, and frequent malaise.  Examination of the spine showed fairly normal symmetry and appearance, although the Veteran tended to hold his lower back flexed forward about five degrees especially while standing and shift his weight occasionally because of low back pain.  The examiner noted straightened lumbar lordosis and cervical lordosis, but no kyphosis and no other abnormal curvatures.  Range of motion measurements were again found to be inadequate.  The examiner indicated the presence of IVDS, and indicated that the Veteran remained in bed on his own volition due to low back pain, approximately three times a week.  Thoracic spine and lumbosacral spine films were essentially negative.  The examiner continued diagnoses of mechanical low back pain, mechanical neck pain, and degenerative disc disease (DDD) of the lumbosacral spine with chronic low back pain and chronic bilateral sciatica.  The examiner also diagnosed status-post discogram L4-L5 and L5-S1with excision of HNP L4-L5 and L5-S1and status-post decompression hemilaminectomy on the right at L2-L3 per herniated disc and spinal stenosis at this level, which he specifically stated were not related to the Veteran's service-connected mechanical low back pain.  The examiner explained that these were separate problems because the Veteran's lumbosacral x-rays remained normal with no significant findings.  Additionally, the examiner noted that the Veteran was in construction and factory work for a number of years between discharge from military service and development of lumbar disc problems, which arose only recently since about 2005 with his first surgery in July 2006.  Therefore, the examiner opined that the Veteran's herniated disc with spinal stenosis at L2-L3 requiring decompression hemilaminectomy at this level in October 2007 was less likely than not directly related to his service-connected mechanical low back pain.

VA treatment records from May 2008 to January 2011 reflect that the Veteran continued to receive treatment for low back pain with assessments of low back pain, specifically lumbar HNP; stenosis; radiculitis; muscle spasms; post-laminectomy syndrome; and HNP at L5-S1 affecting the S1 nerve roots bilaterally, causing pain down both legs.  A slight decrease on forward flexion was noted.

An April 2012 VA examination report reflects diagnoses of mechanical back strain with pain since 1992; lumbosacral spine DDD since 2004; lumbosacral spine disc displacement with lumbar stenosis and status post-surgery since 2005; and post-laminectomy syndrome of the lumbosacral spine with chronic low back pain, sciatica, and dysmobility since 2010.  Range of thoracolumbar spine motion consisted of forward flexion to 70 degrees with objective evidence of painful motion beginning at 45 degrees. The examiner found no additional limitation of motion following repetitive-use testing.  Guarding or muscle spasm of the thoracolumbar spine was present and was severe enough to result in abnormal gait and abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner also noted moderate radicular pain or other signs or symptoms due to radiculopathy bilaterally, such as moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the bilateral lower extremities.  The examiner found no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The examiner also determined that the Veteran's IVDS of the thoracolumbar spine resulted in no incapacitating episodes over the past 12 months due to IVDS.  X-rays documented arthritis of the thoracolumbar spine. 

A February 2015 VA examiner, a physician's assistant, diagnosed the Veteran with mechanical back strain with pain since 1992; lumbosacral spine DDD since 2004; lumbosacral spine disc displacement with lumbar stenosis and status post-surgery since 2005; and post-laminectomy syndrome of the lumbosacral spine with chronic low back pain, sciatica, and dysmobility since 2010.  The Veteran continued to report chronic mid- and low back pain with stiffness, dysmobility, and radiating pain down both lower extremities; he denied having flare-ups.  He also noted neurologic problems, such as erectile dysfunction, fecal urgency with incontinence, bladder urgency and incontinence, and peripheral neuropathy in the lower extremities.  

On examination, range of thoracolumbar spine motion measurements included forward flexion to 70 degrees, with pain causing functional loss noted on examination.  Guarding and muscle spasms were again present resulting in abnormal gait or abnormal spinal contour.  Localized tenderness was present but did not result in abnormal gait or abnormal spinal contour.  The examiner also determined that the Veteran had radiculopathy with moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the bilateral lower extremities; no ankylosis of the spine; no other neurologic abnormalities; and IVDS of the thoracolumbar spin with no incapacitating episodes in the past 12 months.  Imaging studies documented arthritis.  Thoracic spine films were essentially unremarkable, and lumbosacral spine x-rays again showed DDD with narrowing at L5-S1, as well as early vacuum disc formation at this level.

A March 2016 VA treatment record reflects forward flexion to 45 degrees and an assessment of axial low back pain.

In an April 2016 addendum, the February 2015 VA examiner noted that the Veteran had multiple back conditions, including service-connected mechanical back strain with pain, lumbosacral spine DDD, and lumbosacral spine disc displacement with status post-surgery and ongoing postlaminectomy syndrome.  The examiner noted that the Veteran had a long history of mechanical back strain with pain, and stated that it was reasonable to conclude that his lumbosacral spine DDD would represent a progression of his ongoing mechanical back strain condition with pain.  He explained that DDD was commonly related to ongoing history of spinal strain conditions. Therefore, he concluded that the Veteran's lumbosacral spine DDD of the spine represented a progression of his service-connected mechanical back strain with pain.  However, he noted the Veteran's ongoing symptoms of chronic low back pain and stiffness with radicular symptoms involving both lower extremities.  He stated that he was not qualified to state with any degree of definite accuracy as to which symptoms could be directly attributable to each of the Veteran's back diagnoses.

In September 2016, a VA attending physician provided an additional addendum in which she stated that, after thorough review of the Veteran's records, "in no way" should the Veteran's degenerative arthritis, DDD, disc herniation, lumbar stenosis, and back surgeries be service-connected.  The physician explained that, coming out of service, the Veteran had very extensive back examinations done by both neurology and orthopedics, had a diagnosis of mechanical low back pain, and had a basically normal examination except for some slightly decreased range of motion, which could be seen when a person is in back pain.  Both sets of examiners at that time determined the Veteran had no neurological deficits and no serious back disease which would cause long-term sequelae.  As such, the physician stated that the pain would not be expected to last long-term or cause permanent disability to the back.  In fact, the physician noted that imaging did not support these diagnoses until around 2005, when the Veteran had a myelogram of the lumbosacral spine showing disc disease and herniations.  Also, she found that there was no progression from mechanical low back pain in service to the more current serious back disorders.  She noted that records stated that the Veteran was hit in the back with a beer bottle during service, which was the original inciting event, but also noted that being hit with a beer bottle would in no way be responsible for his current, serious back pathology.  Furthermore, she noted that he had other reasons for possible back problems, which developed after service and were unrelated to service, such as general wear and tear over the years, labor-type jobs over the years, history of alcohol abuse disorder, history of a motor vehicle accident, and history of incarceration.

Therefore, the September 2016 VA attending physician concluded that the Veteran's decreased range of motion due to pain, tenderness of the paraspinal muscles, muscle spasms and/or guarding of the lumbar spine region, and/or radiculopathy were not caused by his service-connected mechanical low back pain.  Moreover, it was less likely than not that his current electromyogram findings of the bilateral lower extremities, to include peripheral neuropathy, were in any way related to the service-connected mechanical low back pain.  She explained that the Veteran was examined in 1992 at separation by neurology, at which time it was clearly documented that he did not have any neurological signs which would be a red flag for neuropathy.  Again, subsequent VA examinations over the years documented the same.  It was not until around 2005 (about 13 years after separation from service) that the Veteran had a lumbar myelogram showing disc pathology which could have led to radiculopathy symptoms.

A November 2016 VA examination report reflects continued diagnoses of degenerative arthritis of the spine, mechanical low back strain, and herniated disc L5-S1.  The Veteran reported that his low back condition had continued to progress and seemed to get worse with each surgery; he denied flare-ups.  On evaluation, range of thoracolumbar spine motion measurements included forward flexion to 70 degrees with pain noted but not causing functional loss.  The examiner stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  He also found muscle spasm not resulting in abnormal gait or abnormal spinal contour, no radiculopathy, no ankylosis, no other neurologic abnormalities, and no IVDS.  The examiner opined that most, if not all, of the Veteran's pain and limitations were most likely due to his nonservice-connected low back conditions and his prior low back surgery, and not due to his service-connected mechanical low back pain.  He explained that, based on the Veteran's service treatment records, he did not have any direct trauma or injury to his low back.  As such, subsequently, there would be no direct nexus between the Veteran's low back pain on active duty and the development of DDD, spinal stenosis, and herniated disc post-service.  He stated that he would not be able to speculate on how much limitation the Veteran would have from his history of mechanical low back pain, as the more significant pathology of DDD, prior laminectomy, and herniated disc would cause the mass majority of his pain and limitations.  He also found it very significant that the Veteran complained of low back pain getting worse after each of his surgeries for his nonservice-connected low back conditions, which is consistent with post-laminectomy syndrome, which is fairly common after having low back surgery.  The examiner also noted that he was suspicious of the Veteran's efforts during the examination as the Veteran complained of excruciating pain on examination, even while on morphine, but had no problem getting up and down from his chair.  Additionally, he emphasized that decreased sensation in the bilateral feet was due to the Veteran's polyneuropathy secondary to his diabetes, per a nerve conduction study.

Initially, the Board recognizes that the dispositive issue in this case centers around the symptomatology attributed to the service connected mechanical back pain versus the remaining low back disabilities which are all non service-connected.  On the question of the symptomatology associated with the service-connected mechanical low back pain, the record contains conflicting evidence.

In the April 2016 addendum, the VA examiner stated that it was "reasonable to conclude that [the Veteran's] lumbosacral spine degenerative disk disease would represent a progression of his ongoing mechanical back strain condition with pain" as DDD was "commonly related to ongoing history of spinal strain conditions."  However, he later stated that, as a certified physician's assistant, he was not qualified to state with any degree of definite accuracy as to which symptoms could be directly attributable to each of the Veteran's back conditions, and that that question would be better addressed by a VA physician.

In September 2016, a VA attending physician opined that that the Veteran's other back disorders should "in no way" be service-connected.   She stated that the Veteran's service-connected mechanical back pain was not expected to last long-term or cause permanent disability to the back.  As such, she concluded that his symptoms were not caused by the service-connected mechanical low back pain, but rather other nonservice-connected back disorders.  Her opinion is corroborated by the November 2016 VA examiner's opinion.  However, because the November 2016 VA examiner was also a certified physician's assistant, the Board is inclined to assign more probative value to the opinion provided by the September 2016 VA attending physician on the question of the symptomatology associated with the service-connected low back disability.  

Indeed, the September 2016 examiner explained that upon separation from service, the Veteran underwent very extensive orthopedic and neurologic back examinations which essentially were normal with the exception of some slightly decreased range of motion with pain.  The examiner explained further that the service examiners found no serious back disease which would cause long-term sequelae and no associated neurological deficits.  The Board finds the September 2016 VA opinion to be highly probative as to the nature of the Veteran's service-connected low back disability because it is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner, a physician, conducted a thorough review of the relevant evidence, to include the STRs, and provided supporting rationale.  Accordingly, the Board now proceeds with analysis of the increased rating claim.  

Based on a careful review of all evidence of record, both lay and medical, the Board finds that a disability rating in excess of 20 percent for the Veteran's mechanical back pain is not warranted for any portion of the appeal period.  At no point during the appeal period did the Veteran exhibit forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the thoracolumbar spine.  In fact, even considering for the purposes of this analysis, the impact of all of the Veteran's low back symptoms, both service and non service connected, the Veteran exhibited forward flexion of the thoracolumbar spine to 45 degrees at worst.  

While recognizing that the most probative medical evidence reflects that the Veteran's pain on lumbar spine motion is due to his non service-connected low back disabilities, the Board does acknowledge the presence of pain as a component of his service-connected low back disability.   However, the remaining factors affecting function of the low back are attributed to the non service-connected back disabilities.  Moreover, even without singling out the findings and symptoms attributed to the non service-connected back disabilities, there has been no objective evidence of any additional limitation of motion following repetitive-use testing during VA examinations.  Therefore, the 20 percent rating currently assigned for mechanical back pain is appropriate as it already contemplates the provisions of 38 C.F.R. §§ 4.40, 4.45, and any DeLuca considerations.  For this reason, the Board concludes that the criteria for a rating higher than 20 percent for service-connected mechanical back pain based on the DeLuca factors have not been met or approximated.

The Board also considered whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  Although the Veteran himself reported bedrest due to IVDS, he stated that it was based upon his own election, not prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).  Because the competent evidence does not show that the Veteran's service-connected low back disability is productive of any incapacitating episodes as defined by regulation, let alone any having a total duration of at least four weeks but less than six weeks per year, the criteria for a rating higher than 20 percent for the service-connected disability are not met or approximated under the IVDS formula.  See C.F.R. § 4.71a, Diagnostic Code 5243.

The Board further acknowledges the medical evidence showing neurologic impairment in the lower extremities, as well as some neurologic impairment in the bladder and bowels.  However, the Board finds that a separate rating is not warranted for any neurologic impairment, as the weight of the probative medical evidence reflects that such impairment is not due to his service-connected mechanical low back pain, but rather to his non service-connected disabilities.  

In deciding this claim, the Board considered the symptoms of the Veteran's low back disability as described by him.  While he is certainly competent to report observable symptoms such as back pain, he, as a layperson, is not competent to render an opinion as to whether his service connected mechanical back pain caused those symptoms, because such an opinion requires the requisite medical training.  
Indeed, not only did the above-noted VA examiners distinguish the Veteran's service-connected mechanical back pain from the non service-connected back disabilities( i.e., HNP, spinal stenosis, and decompression hemilaminectomy), the September 2016 and November 2016 examiners stated that the Veteran's symptoms, including limitation of motion, tenderness, muscle spasms, guarding, and radiculopathy were all caused by his nonservice-connected back conditions, not his service-connected mechanical back pain.  Accordingly, the Board finds that the competent medical evidence outweighs the lay statements with regard to the symptoms related to the service connected mechanical back pain.  Additionally, the Board concludes that the competent medical evidence of record demonstrates that the Veteran does not have any neurologic impairment associated with his service connected mechanical back pain.  

Based on the foregoing reasons and bases, the Board finds that the weight of the evidence is against a disability rating in excess of 20 percent for mechanical back pain under the applicable diagnostic codes and is also against an award of separately ratable neurologic impairment.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected mechanical back pain, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III.  Claim for a TDIU

As determined in the January 2011 Board decision, the issue of entitlement to a TDIU had been raised as part and parcel of the claim for mechanical back pain, and the Court did not disturb the Board's 2011 remand for further development.  

As indicated, the Board's January 2011 remand instructed the RO to provide the appropriate notice to the Veteran in accordance with 38 C.F.R. § 3.159 and send him the appropriate TDIU claim form.  The Veteran was sent the appropriate notice in January 2011, which included VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability; this form requests information regarding the Veteran's occupational and educational history, which is necessary to determine entitlement to TDIU.  Significantly however, the Veteran did not return this form to VA and did not respond in any way.  In such cases, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO.  See M21-1MR IV.ii.2.F.27.g (Reasons for Denying IU Claims).

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the schedular criteria for a TDIU have not been met.  Service connection is in effect for mechanical back pain (rated at 10 percent from September 5, 1992; and 20 percent from September 25, 2001), ankylosis of the right fifth finger with weakness of the right hand (rated as noncompensable from September 5, 1992; and at 10 percent from September 25, 2001), mechanical neck pain (rated at 10 percent from September 25, 2001), and a scar on his face (rated as noncompensable from September 5, 1992).  The combined schedular ratings are 10 percent from September 5, 1992; and 40 percent from September 25, 2001.  

Regardless of whether the schedular criteria are met, the Board must now turn to the question of whether extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.  The Board itself cannot assign an extraschedular rating in the first instance; the Board's consideration is limited to whether to refer the case to the Director of the Compensation Service for an extraschedular evaluation.  See 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16(a) are not met).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

While entitlement to an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1), and entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), are similar, they are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  A TDIU on an extraschedular basis merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities.  See VAOPGCPREC 6-96.

Social Security Administration records reflect that the Veteran worked post-service as a bartender, a press operator in a factory, and in construction until 2000, at which point, the Veteran reported that his arthritis, depression, anxiety attacks, panic attacks, and sleep deprivation limited his ability to work by preventing prolonged standing, sitting, bending, and lifting more than five pounds.  He stated that his conditions first bothered him in 1990 and made him unable to work in July 1999.

In December 2002, the Veteran had numerous VA examinations.  The VA joint examination report reflects that the Veteran reported not having worked for three years, which he attributed to his panic attacks.  The VA psychiatric examination report reflects that he worked as a bartender and stamping press operator after he left the Navy, after which time he installed sprinkler systems for about eight months.  He had not worked since December 1999, and stated that his lack of sleep, back and neck problems, and lack of energy due to depression prevented him from working.

A March 2008 VA spine examination report reflects that the Veteran worked as a laborer for 10 years after service in construction and doing factory work.  He had not worked regularly since about 2001, mostly because of chronic pain in the neck and spine.  He also reported moderate to severe effects on functioning in relation to his chronic low back and neck problems.

In April 2012, the Veteran was provided VA examinations for his service-connected disabilities.  The examiner determined that the Veteran's cervical spine disorder and scar did not impact his ability to work.  He stated that there were only mild functional limitations in relation to the Veteran's service-connected neck disorder, and no functional limitations or impairments due to the scar.  He then opined that the Veteran's service-connected mechanical neck strain/pain and scar would less likely than not render the Veteran unable to secure and/or maintain substantially gainful employment.  The right hand/finger examination report reflects that the examiner stated that there were no significant functional limitations or impairments evident with regards to Veteran's service-connected ankylosis of right fifth finger, and concluded that the Veteran's service-connected ankylosis of right fifth finger with weakness in the right hand was less likely than not render the Veteran unable to secure and/or maintain substantially gainful employment.

In February 2015, the VA examiner opined that the Veteran's service-connected mechanical back strain/pain with associated conditions would at least as likely as not render the Veteran unable to secure and/or maintain substantially gainful employment.  However, in an April 2016 addendum opinion, the examiner stated that he was not qualified to state with any degree of definite accuracy as to which symptoms could be directly attributable to each of the Veteran's back conditions.

Again, the September 2016 VA examiner stated that the decreased range of motion due to pain, tenderness of the paraspinal muscles, muscle spasms and/or guarding of the lumbar spine region, and/or radiculopathy were not caused by the Veteran's service-connected mechanical low back pain.  Moreover, the November 2016 VA examiner opined that most, if not all, of the Veteran's pain and limitations were most likely due to his nonservice-connected low back conditions and his prior low back surgery, and not due to his service-connected mechanical low back pain.

As reflected above, the evidence of record shows that the Veteran reported multiple factors that prevented him from being employed, one of which was his back problems.  While the February 2015 VA examiner opined that the Veteran's service-connected mechanical back pain with associated condition was at least as likely than not to render the Veteran unable to secure and/or maintain substantially gainful employment, that examiner then stated in a later addendum that he was not qualified to state which symptoms were attributable to which back disorders and that a VA physician would be better qualified to evaluate such.  Thus, for the same reasons as expressed above, the Board finds the February 2015 opinion to carry less probative weight. 

Moreover, the Board reiterates that the September 2016 opinion, the most probative opinion on the issue of the service connected back symptomatology was authored by a VA attending physician who determined that the Veteran's back symptoms of decreased range of motion due to pain, tenderness, muscle spasms, guarding, and radiculopathy are not due to his service-connected mechanical back pain, but rather to his nonservice-connected low back disorders.  It necessarily follows that the Veteran's current back symptoms that do preclude employability are not attributable to his service-connected mechanical back pain.  

As such, the Board finds that the evidence of record does not warrant referral for extraschedular consideration under 38 C.F.R. § 4.16(b).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected mechanical back pain is denied.

Entitlement to a TDIU is denied.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
 


Department of Veterans Affairs


